

116 HR 6996 IH: Fiscal Responsibility and Long-Term Economic Security Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6996IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Rouda introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Joint Select Committee on Fiscal Responsibility and Long-Term Economic Security.1.Short titleThis Act may be cited as the Fiscal Responsibility and Long-Term Economic Security Act.2.Establishment of joint select committeeTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) is amended by adding at the end the following new section:316.Establishment of Joint Select Committee on Fiscal Responsibility and Long-Term Economic Security(a)DefinitionsIn this section:(1)Joint select committeeThe term joint select committee means the Joint Select Committee on Fiscal Responsibility and Long-Term Economic Security established under subsection (b)(1).(2)Joint select committee billThe term joint select committee bill means a bill consisting of the proposed legislative language of the joint select committee recommended under subsection (b)(3)(B) and introduced under subsection (e)(1).(3)Fiscal imbalanceThe term fiscal imbalance means the gap between the projected revenues and expenditures of the Government.(b)Establishment of joint select committee(1)EstablishmentThere is established in the legislative branch a joint select committee to be known as the Joint Select Committee on Fiscal Responsibility and Long-Term Economic Security.(2)Purposes(A)ReviewThe joint select committee shall review the fiscal imbalance of the Government, including—(i)analyses of projected expenditures;(ii)analyses of projected revenues; and(iii)analyses of the current and long-term actuarial financial condition of the Government.(B)Identify factorsThe joint select committee shall identify factors that affect the long-term fiscal imbalance of the Government.(C)Analyze potential courses of actionThe joint select committee shall analyze potential courses of action to address factors that affect the long-term fiscal imbalance of the Government.(D)Provide recommendations and legislative languageIn consultation with the applicable committees of subject-matter jurisdiction, the joint select committee shall provide recommendations and legislative language that will significantly improve the long-term fiscal imbalance of the Government, including recommendations addressing—(i) expenditures;(ii) revenues; and(iii)the current and long-term actuarial financial condition of the Government.(3)Duties(A)In generalThe joint select committee shall address the Nation’s long-term fiscal imbalances, consistent with the purposes described in paragraph (2), and shall submit the report and recommendations required under subparagraph (B).(B)Report, recommendations, and legislative language(i)In generalNot later than 18 months after the date of enactment of the Fiscal Responsibility and Long-Term Economic Security Act, the joint select committee shall vote on a report that contains—(I)a detailed statement of the findings, conclusions, and recommendations of the joint select committee;(II)the assumptions, scenarios, and alternatives considered in reaching such findings, conclusions, and recommendations; and(III)proposed legislative language to carry out such recommendations as described in paragraph (2)(D).(ii)Approval of reportThe report of the joint select committee submitted under clause (i) shall require the approval of not fewer than 10 out of 16 members that includes not fewer than 5 members from the political party of the Speaker of the House and not fewer than 5 members of the opposing political party.(iii)Additional viewsA member of the joint select committee who gives notice of an intention to file supplemental, minority, or additional views at the time of final joint select committee approval of the report under clause (ii), shall be entitled to not less than 3 calendar days in which to file such views in writing with the staff director of the joint select committee. Such views shall then be included in the joint select committee report and printed in the same volume, or part thereof, and their inclusion shall be noted on the cover of the report. In the absence of timely notice, the joint select committee report may be printed and transmitted immediately without such views.(iv)Transmission of reportNot later than 7 days after the vote of the joint select committee under clause (i), the joint select committee shall submit its bill and final report to the Speaker of the House and the majority and minority leaders of both Houses.(v)Report to be made publicUpon the approval or disapproval of the joint select committee report pursuant to clause (ii), the joint select committee shall promptly make the full report, and a record of the vote, available to the public.(4)Membership(A)In generalThe joint select committee shall be composed of 16 members designated pursuant to subparagraph (B).(B)DesignationMembers of the joint select committee shall be designated as follows:(i)The majority leader of the Senate shall designate 4 members from among Members of the Senate.(ii)The minority leader of the Senate shall designate 4 members from among Members of the Senate.(iii)The Speaker of the House of Representatives shall designate 8 members from among Members of the House of Representatives of whom 4 shall be upon the recommendation of the minority leader.(C)Co-chairs(i)In generalThere shall be 2 Co-Chairs of the joint select committee. The Speaker of the House in coordination with the minority leader of the Senate shall designate one Co-Chair among the voting members of the joint select committee. The majority leader of the Senate in coordination with the minority leader of the House shall designate the second Co-Chair among the members of the joint select committee. The Co-Chairs shall be appointed not later than 30 days after the date of enactment of this section.(ii)Staff directorThe Co-Chairs, acting jointly, shall hire the staff director of the joint select committee.(D)DateMembers of the joint select committee shall be designated by not later than 90 days after the date of enactment of this section.(E)Period of designationMembers shall be designated for the life of the joint select committee. Any vacancy in the joint select committee shall not affect its powers, but shall be filled not later than 15 days after the date on which the vacancy occurs in the same manner as the original designation.(5)Administration(A)Authority to establish rules and regulationsThe Co-Chairs, in consultation with the other members of the joint select committee, may establish rules and regulations for the conduct of joint select committee business, if such rules and regulations are not inconsistent with this section or the Rules of the House of Representatives or the Standing Rules of the Senate.(B)QuorumNine members of the joint select committee shall constitute a quorum for purposes of voting, meeting, and holding hearings.(C)Voting(i)Proxy votingNo proxy voting shall be allowed on behalf of the members of the joint select committee.(ii)Congressional Budget Office and Joint Committee on Taxation EstimatesThe Congressional Budget Office and Joint Committee on Taxation shall provide estimates of the joint select committee report and recommendations (as described in paragraph (2)(D)) in accordance with section 308(a) and 201(f) of the Congressional Budget Act of 1974. The joint select committee may not vote on any version of the report, recommendations, or legislative language unless a final estimate is available for consideration by all the members at least 72 hours prior to the vote.(D)Meetings(i)Initial meetingNot later than 45 days after the appointment of the Co-Chairs, the joint select committee shall hold its first meeting.(ii)MeetingsThe joint select committee shall meet at the call of the Co-Chairs or at least 10 of its members.(iii)AgendaAn agenda shall be provided to the joint select committee members at least 3 legislative days in advance of any meeting. Joint select committee members who want to have items placed on the agenda for consideration shall notify the staff director as early as possible, but not less than 48 hours in advance of a scheduled meeting.(E)Hearings(i)In generalThe joint select committee may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths the joint select committee considers advisable.(ii)Hearing procedures and responsibilities of co-chairs(I)AnnouncementThe joint select committee Co-Chairs shall make public announcement of the date, place, time, and subject matter of any hearing to be conducted at least 3 legislative days in advance of such hearing, unless the Co-Chairs determine that there is good cause to begin such hearing at an earlier date.(II)Written statementA witness appearing before the joint select committee, including the Secretary of the Treasury, shall file a written statement of proposed testimony at least 2 days prior to appearance, unless the requirement is waived by the Co-Chairs, following their determination that there is good cause for failure of compliance.(F)Technical assistanceUpon written request of the Co-Chairs, a Federal agency shall provide technical assistance to the joint select committee in order for the joint select committee to carry out its duties.(c)Staff of joint select committee(1)Appointment and compensation of shared staffThe Co-Chairs may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the joint select committee to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, but at rates not to exceed the daily rate paid a person occupying a position at level III of the Executive Schedule under section 5314 of title 5, United States Code.(2)Additional staff for joint select committee membersEach member of the joint select committee may appoint 1 additional dedicated staff and fix the compensation of such dedicated personnel without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, but at rates not to exceed the daily rate paid a person occupying a position at level III of the Executive Schedule under section 5314 of title 5, United States Code. Dedicated staff shall report to each appointing member.(3)Advisory panelThe joint select committee may establish an advisory panel consisting of volunteers with knowledge and expertise relevant to the joint select committee’s purpose. Membership of the Advisory Panel, and the scope of the Panel’s activities, shall be decided by the Co-Chairs in consultation with the other members of the joint select committee.(d)Termination(1)In generalThe joint select committee shall terminate 90 days after the joint select committee submits the report required under subsection (b)(3)(B).(2)Concluding activitiesThe joint select committee may use the 90-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its report and disseminating the final report.(e)Expedited procedures(1)Introduction of joint select committee billThe joint select committee bill—(A)shall be introduced in the Senate (by request), with any technical changes necessary to carry out the intent of the bill, by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate not later than 5 legislative days after the date on which the bill is submitted to Congress under subsection (b)(3)(B); and(B)shall be introduced in the House of Representatives (by request), with any technical changes necessary to carry out the intent of the bill, by the Speaker of the House of Representatives or by a Member of the House of Representatives designated by the Speaker of the House of Representatives not later than 5 legislative days after the date on which the bill is submitted to Congress under subsection (b)(3)(B).(2)Expedited consideration in House of Representatives(A)Placement on calendarUpon introduction in the House of Representatives, the joint select committee bill shall be placed immediately on the appropriate calendar.(B)Proceeding to consideration(i)In generalIt shall be in order, not later than 30 legislative days after the date the joint select committee bill is introduced in the House of Representatives, to move to proceed to consider the joint select committee bill in the House of Representatives.(ii)ProcedureFor a motion to proceed to consider the joint select committee bill—(I)all points of order against the motion are waived;(II)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the joint select committee bill;(III)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;(IV)the motion shall not be debatable; and(V)a motion to reconsider the vote by which the motion is disposed of shall not be in order.(C)ConsiderationWhen the House of Representatives proceeds to consideration of the joint select committee bill—(i)the joint select committee bill shall be considered as read;(ii)all points of order against the joint select committee bill and against its consideration are waived;(iii)the previous question shall be considered as ordered on the joint select committee bill to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;(iv)an amendment to the joint select committee bill shall not be in order; and(v)a motion to reconsider the vote on passage of the joint select committee bill shall not be in order.(D)Vote on passageIn the House of Representatives, the joint select committee bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.(3)Expedited consideration in Senate(A)Placement on calendarUpon introduction in the Senate, the joint select committee bill shall be placed immediately on the calendar.(B)Proceeding to consideration(i)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 30 legislative days after the date the joint select committee bill is introduced in the Senate (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint select committee bill.(ii)ProcedureFor a motion to proceed to the consideration of the joint select committee bill—(I)all points of order against the motion are waived;(II)the motion is not debatable;(III)the motion is not subject to a motion to postpone;(IV)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and(V)if the motion is agreed to, the joint select committee bill shall remain the unfinished business until disposed of.(C)Floor consideration(i)In generalIf the Senate proceeds to consideration of the joint select committee bill—(I)all points of order against the joint select committee bill (and against consideration of the joint select committee bill) are waived;(II)consideration of the joint select committee bill, and all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees;(III)a motion further to limit debate is in order and not debatable;(IV)an amendment to, a motion to postpone, or a motion to commit the joint select committee bill is not in order; and(V)a motion to proceed to the consideration of other business is not in order.(ii)Vote on passageIn the Senate—(I)the vote on passage shall occur immediately following the conclusion of the consideration of the joint select committee bill, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate; and(II)the joint select committee bill shall be agreed to upon a vote of a majority of the Members present and voting, a quorum being present.(iii)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to the joint select committee bill shall be decided without debate.(4)Rules relating to Senate and House of Representatives(A)Coordination with action by other houseIf, before the passage by one House of the joint select committee bill of that House, that House receives from the other House the joint select committee bill—(i)the joint select committee bill of the other House shall not be referred to a committee; and(ii)with respect to the joint select committee bill of the House receiving the resolution—(I)the procedure in that House shall be the same as if no joint select committee bill had been received from the other House; and(II)the vote on passage shall be on the joint select committee bill of the other House.(B)Treatment of joint select committee bill of other houseIf one House fails to introduce or consider the joint select committee bill under this subsection, the joint select committee bill of the other House shall be entitled to expedited floor procedures under this subsection.(C)Treatment of companion measuresIf, following passage of the joint select committee bill in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.(D)VetoesIf the President vetoes the joint select committee bill, consideration of a veto message in the Senate under this subsection shall be not more than 10 hours equally divided between the majority and minority leaders or their designees..